Case 1:17-cv-02726-JFK-OTW Document 166 Filed 07/23/20 Page 1of1

 

 

USDC SDNY |
MOCUMENT |
fie 4 i

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BSG RESOURCES (GUINEA) LIMITED,
BSG RESOURCES (GUINEA) SARL, :
and BSG RESOURCES LIMITED, : “

   

renee ci Selgin

ee nensrei era nica gen ede

f

Plaintiffs,
-against-
GEORGE SOROS, OPEN SOCIETY : No. 17 Civ. 2726 (JFK)
FOUNDATIONS, OPEN SOCTETY :
INSTITUTE, FOUNDATION TO : ORDER
PROMOTE OPEN SOCIETY, ALLIANCE :
FOR OPEN SOCIETY INTERNATIONAL,
INC., OPEN SOCIETY POLICY
CENTER, OPEN SOCIETY FUND,

INC., and OPEN SOCIETY
FOUNDATION, INC.,

Defendants.

JOHN F. KEENAN, United States District Judge:

The conference, currently scheduled for July 28, 2020 at
11:15 a.m., will be conducted telephonically using the following
conference line and dial-in:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

SO ORDERED.

Dated: New York, New York . Wp , ¢ ve
July 23, 2020 F/ bete) ,
John F.’ Keenan

United States District Judge

 

 
